Exhibit 99.2 DeAnne Gabel Director - Investor Relations Investor Update Issue Date:April 22, 2009 This investor update provides information on Continental's guidance for the second quarter and the full year 2009, as well as certain historical information pertaining to the first quarter of 2009. Advanced Booked Seat Factor (Percentage of Available Seats that are Sold) As compared to the same period last year, consolidated domestic bookings for the next six weeks are running ahead 2 - 3 points, mainline Latin bookings are running behind 1 - 2 points, Transatlantic bookings are running ahead 4 - 5 points, and Pacific bookings are running ahead 2 - 3 points. For the second quarter of 2009, the Company expects both its consolidated and mainline load factors to be about flat to up 1 point year-over-year (“yoy”). Unrestricted Cash, Cash Equivalents and Short Term Investments Balance Continental anticipates ending the second quarter of 2009 with an unrestricted cash, cash equivalents and short-term investments balance of approximately $2.8 billion. Cargo, Mail, and Other Revenue The Company's Cargo, Mail, and Other Revenue for the second quarter 2009 is expected to be between $370 and $380 million. 2009 Estimate Available Seat Miles (ASMs) Year-over-Year % Change 2nd Qtr. Full Year Mainline Domestic (10.1)% (6 - 7)% Latin America (1.1)% 0% - 1% Transatlantic (10.9)% (7 - 8)% Pacific 13.8% 8% - 9% Total Mainline (7.0)% (4 - 5)% Regional (10.7)% (5 - 6)% Consolidated Domestic (10.3)% (6 - 7)% International (4.0)% (2 - 3)% Total Consolidated (7.4)% (4 - 5)% Load Factor 2nd Qtr. 2009 (E) Full Year 2009 (E) Domestic 84% - 85% 82% - 83% Latin America 80% - 81% 80% - 81% Transatlantic 81% - 82% 76% - 77% Pacific 77% - 78% 76% - 77% Total Mainline 82% - 83% 80% - 81% Regional 77% - 78% 74% - 75% Consolidated 81% - 82% 79% - 80% Continental's month-to-date consolidated load factor is updated daily and can be found on continental.com on the Investor Relations page under the About Continental menu. First Quarter 2009 Domestic Performance on a Hub by Hub Basis Continental’s first quarter 2009 consolidated domestic capacity at its New York Liberty hub was down 10.3%, with traffic down 14.5%, resulting in a load factor decrease of 3.7 pts compared to the first quarter of 2008.Transcon capacity, which is a subset of New York Liberty capacity, was down 4.6% yoy in the first quarter while traffic was down 7.9%, resulting in a load factor decrease of 2.8 pts compared to the same period in 2008.Consolidated domestic capacity at its Houston hub was down 9.8% yoy, with traffic down 12.5%, resulting in a load factor decrease of 2.5 pts compared to the first quarter of 2008.Consolidated domestic capacity at its Cleveland hub was down 18.0% yoy, with traffic down 20.4%, resulting in a first quarter load factor decrease of 2.4 pts compared to the same period in 2008. Pension Expense and Contributions During the first quarter of 2009, the Company contributed $50 million to our tax-qualified defined benefit pension plans and on April 9, 2009 the Company contributed an additional $50 million to the plans. Including these contributions, Continental's remaining minimum required contribution to be made during calendar year 2009 is approximately $50 million. Continental estimates that its non-cash pension expense will be approximately $250 million for 2009. This amount excludes non-cash settlement charges related to lump-sum distributions. CASM Mainline Operating Statistics 2009 Estimate (cents) 2nd Qtr. Full Year CASM 10.77 - 10.82 10.55 - 10.60 Special Items per ASM 0.00 0.00 CASM Less Special Items (a) 10.77 - 10.82 10.55 - 10.60 Aircraft Fuel & Related Taxes per ASM (3.01) (2.73) CASM Less Special Items and Aircraft Fuel & Related Taxes (b) 7.76 - 7.81 7.82 - 7.87 CASM Consolidated Operating Statistics 2009 Estimate (cents) 2nd Qtr. Full Year CASM 11.63 - 11.68 11.40 - 11.45 Special Items per ASM 0.00 0.00 CASM Less Special Items (a) 11.63 - 11.68 11.40 - 11.45 Aircraft Fuel & Related Taxes per ASM (3.21) (2.92) CASM Less Special Items and Aircraft Fuel & Related Taxes (b) 8.42 - 8.47 8.48 - 8.53 (a) These financial measures provide management and investors the ability to measure and monitor Continental's performance on a consistent basis. (b) Cost per available seat mile excluding special items, fuel, and related taxes is computed by multiplying fuel price per gallon, including fuel taxes, by fuel gallons consumed and subtracting that amount from operating expenses excluding special items then dividing by available seat miles.This statistic provides management and investors the ability to measure and monitor Continental's cost performance absent special items and fuel price volatility.Both the cost and availability of fuel are subject to many economic and political factors beyond Continental's control. Variable Compensation In accordance with the Company's profit sharing plan, to the extent applicable, profit sharing accruals are accrued each quarter based on the actual cumulative profits earned year-to-date. For more information regarding this program, see the Company’s 2008 Form 10-K.Generally, the profit sharing program provides for a profit sharing pool for eligible employees of 30% of the first $250 million of annual pre-tax income, 25% of the next $250 million, and 20% thereafter (with certain adjustments to pre-tax income as defined in the profit sharing program). Continental has granted profit based restricted stock unit ("RSU") awards pursuant to its Long-Term Incentive and RSU Program. Expense for these awards is recognized ratably over the required service period, with changes in the price of the Company's common stock and the payment percentage (which is tied to varying levels of cumulative profit sharing) resulting in a corresponding increase or decrease in "Wages, Salaries, and Related Costs" in the Company's consolidated statements of operations.The closing stock price of $13.20 on April 15, 2009 was used in estimating the expense impact of the awards for the Company's 2009 cost estimates included herein. Based on the Company's current assumptions regarding payment percentages and the cumulative profit sharing targets to be achieved pursuant to the awards, the Company estimates that a $1 increase or decrease in the price of its common stock from April 15, 2009 will result in an increase or decrease of approximately $2 million in Wages, Salaries, and Related Costs attributable to the awards to be recognized in the second quarter 2009.For more information regarding these awards, including performance periods and how the Company accrues for the awards, see the Company's 2008 Form 10-K. Fuel Requirements (Gallons) 2009 Estimate 2nd Qtr. Full Year Mainline 355 million 1,390 million Regional 70 million 283 million Consolidated Fuel Price per Gallon(including fuel taxes and impact of hedges) $2.12 $1.93 Fuel Hedges - As of April 15, 2009 As of April 15, 2009, the Company's projected consolidated fuel requirements were hedged as follows: Maximum Price Minimum Price % of Expected Consumption Weighted Average Price (per gallon) % of Expected Consumption Weighted Average Price (per gallon) Second Quarter 2009 WTI crude oil collars 35% $3.48 35% $2.61 Total 35% 35% Third Quarter 2009 WTI crude oil swaps 5% $1.31 5% $1.31 WTI crude oil collars 11% 3.21 11% 2.40 Total 16% 16% Fourth Quarter 2009 WTI crude oil swaps 5% $1.36 5% $1.36 Total 5% 5% Based on the forward curve for WTI as of April 15, 2009, the Company estimates that all of its fuel hedges would result in a net increase in fuel expense of $0.55 per gallon in the second quarter 2009 and $0.26 per gallon for the full year 2009. For the un-hedged portion of its consolidated fuel requirements, the
